DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 
Status of Claims
This Office Action is in response to the request for continued examination filed on August 12, 2022. Claims 1-20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated August 12, 2022, Examiner withdraws the previous claim objections; withdraws the previous 35 U.S.C. 112(a) rejections; withdraws the previous 35 U.S.C. 112(b) rejections; and withdraws the previous prior art rejections

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered, and the prior art rejections are persuasive. However, new rejections under 35 U.S.C. 112(b) may be found below.

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  each of claims 1, 13, and 20 recites wherein the assigning establishing and should recite “wherein the assigning establishes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 13, and 20 along with the corresponding dependent claims 2-12 and 14-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1, 13, and 20 recites assigning, by the one or more processors, one or more specific resources of the plurality of resources to one or more specific users of the plurality of users, based on applying a cognitive matching algorithm to inputs comprising the cognitive user profile for each user of the plurality of users, the cognitive resource profile for each resource, the cognitive route profile for each route, and the cognitive station profile for each station, wherein the assigning establishing a common maintenance cycle for the one or more specific resources, wherein establishing the common maintenance cycle based on the assigning enables each resource of the one or more specific resources of the plurality of resources to be maintained with a singular repair and replace cycle based on an expected wear and tear of each resource of each resource of the specific resources of the plurality of resources being predicted by the one or more processors to be in similar condition, wherein the one or more processors utilize a classifier to classify the resources of the plurality of resources into groups based on relationships between data elements related to the maintenance of the resources and utilize the frequency of occurrences of features in mutual information to identify and filter out false positives and to create a boundary between resources of the similar condition and a general base of resources of the plurality of resources. There are a few clarity and/or indefinite issues with these limitations:
a.	It is unclear how the common maintenance cycles are being established, because the claims first indicate that the common maintenance cycles are established by assigning the specific resources to one or more specific users and the claim then indicates that the common maintenance cycle is actually established by a classifier classifying the resources into groups which have a common maintenance cycle. For purposes of this Action, Examiner is interpreting this combination of limitations to mean that the maintenance cycles are established by the classifier.
b.	It is unclear how each resource of the one or more specific resources of the plurality of resources may be maintained with a singular repair and replace cycle when it appears by the remaining limitations that the resources may not be classified into the same groups. For purposes of this Action, Examiner is interpreting the singular repair and replace cycle to be established for each group rather than for each specific resource.
c.	It is unclear whether all of the specific resources belong to the same group which is how they all have the common maintenance cycle, or if the common maintenance cycle is actually based on a portion of the specific resources belonging to the same classification group. For purposes of this Action, Examiner is interpreting this limitation to mean that the specific resources are within the groups allotted to the different classifications. 
Examiner notes that there are a series of issues here which are caused or related to one or more of the recited clarity issues above which additionally need to be addressed. For purposes of this Action, Examiner is interpreting the claims as requiring all of the resources to be classified into respective groups based on maintenance-related data elements and the assignment of the specific resources to the specific users being based on that classification. Applicant is encouraged to set an interview to discuss potential amendments prior to filing a response to this Action.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art and may be allowable after remedying the above rejections under 35 U.S.C. 112(b).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2002/019760 which relates to a vehicle allocation and reallocation based on supply and demand criteria for different stations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663